Exhibit 10.2

EXECUTIVE RESTRICTED STOCK UNIT AWARD AGREEMENT

SEVENTY SEVEN ENERGY INC. 2016 OMNIBUS INCENTIVE PLAN

THIS EXECUTIVE RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is
between Seventy Seven Energy Inc., a Delaware corporation (the “Company”), and
         (the “Participant”) effective as of the          day of         ,
         (the “Grant Date”).

W I T N E S S E T H:

WHEREAS, the Company has established the Seventy Seven Energy Inc. 2016 Omnibus
Incentive Plan (the “Plan”), which is incorporated by reference herein in its
entirety; and

WHEREAS, the Participant is currently an employee of the Company or one of its
Subsidiaries, and the Company desires to encourage the Participant’s continued
employment and, as an inducement thereto, has determined to grant to the
Participant the restricted stock units specified herein (the “Restricted Stock
Units”) under the Plan, subject to the terms and conditions of this Agreement
and the Plan.

NOW, THEREFORE, in consideration of the promises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1. The Plan. The Plan, a copy of which has been made available to the
Participant, is hereby incorporated by reference herein and made a part hereof
for all purposes, and when taken with this Agreement shall govern the rights of
the Participant and the Company with respect to the Award (as defined below).
Capitalized terms used but not defined in this Agreement have the same meanings
given to them in the Plan.

 

2. Grant of Award. The Company hereby awards to the Participant         
Restricted Stock Units, on the terms and conditions set forth herein and in the
Plan (the “Award”). Each Restricted Stock Unit granted pursuant to this Award
gives the Participant the right to receive payment, upon satisfaction of the
vesting conditions set forth in this Agreement, of one share of Common Stock in
the manner set forth in Section 6 below.

 

3. Vesting. The Restricted Stock Units shall vest as follows:

 

  (a) Regular Vesting. Subject to the terms and conditions set forth in this
Agreement and the Plan, and to the Participant’s continuous employment with the
Company or a Subsidiary through each applicable vesting date:

 

  (i) 25% of the Restricted Stock Units subject to this Agreement shall vest
immediately as of the Grant Date; and



--------------------------------------------------------------------------------

  (ii) 6.25% of the Restricted Stock Units subject to this Agreement as of the
Grant Date shall vest on the last day of each calendar quarter, commencing with
the calendar quarter beginning on or after the Grant Date, until all Restricted
Stock Units become vested or are forfeited under the terms of this Agreement.

Any fractional units with respect to an applicable vesting tranche shall be
rounded up to the next whole unit, but in the aggregate may not exceed the total
number of Restricted Stock Units granted on the Grant Date.

 

  (b) Vesting Upon a Change in Control. Notwithstanding the foregoing in this
Section 3, all unvested Restricted Stock Units shall be deemed to fully vest
upon a Change in Control, provided, however, that the Participant has remained
in continuous employment with the Company or a Subsidiary from the Grant Date
through the date the Change in Control occurs. If a Change in Control occurs
within the six months following (i) the Company’s termination of the
Participant’s employment for any reason other than for Cause, death or
disability or (ii) the Participant’s termination of employment with Good Reason,
then all unvested Restricted Stock Units shall be deemed to fully vest upon such
Change in Control. For purposes of this Agreement “Cause” and “Good Reason”
shall have the meaning given to each term pursuant to the employment agreement
between the Participant and the Company or Subsidiary.

 

4. Forfeiture.

 

  (a) Except as otherwise provided for in Section 3(b) or the Participant’s
employment agreement, in the event the Participant ceases to be an Employee
prior to all Restricted Stock Units becoming vested, then the unvested
Restricted Stock Units as of the effective date of the Participant’s termination
of employment, shall be automatically and absolutely forfeited immediately upon
the date of the Participant’s termination of employment without any action
required by the Company and the Participant shall have no further interest or
rights therein of any kind whatsoever.

 

  (b) In the event the Participant’s employment is terminated by (i) the Company
for any reason other than for Cause, death or disability, or (ii) the
Participant with Good Reason, in each case, prior to all Restricted Stock Units
becoming vested, then the unvested Restricted Stock Units as of the effective
date of the Participant’s termination of employment, shall remain outstanding
until the expiration of the six-month anniversary of such termination of
employment; provided, however, that such Restricted Stock Units shall not vest
and be settled during such six-month period except as provided for in
Section 3(b). Upon the six-month anniversary Participant’s termination of
employment, any Restricted Stock Units that have not vested pursuant to
Section 3(b) shall be automatically and absolutely forfeited without any action
required by the Company and the Participant shall have no further interest or
rights therein of any kind whatsoever.

 

2



--------------------------------------------------------------------------------

5. Nontransferability of Award. A Restricted Stock Unit is not transferable
other than by will or the laws of descent and distribution. Any attempted sale,
assignment, transfer, pledge, hypothecation or other disposition of, or the levy
of execution, attachment or similar process upon, a Restricted Stock Unit
contrary to the provisions hereof shall be void and ineffective, shall give no
right to any purported transferee, and may, at the sole discretion of the
Committee, result in forfeiture of the Restricted Stock Unit(s) involved in such
attempt.

 

6. Payment of Award. Upon vesting, payment of the vested Restricted Stock Units
shall be made in the form of a distribution to the Participant of shares of
Common Stock equal to the number of Restricted Stock Units that vest as of the
applicable vesting date. Such distribution shall be made to the Participant with
respect to the vested Restricted Stock Units within sixty (60) days following
the applicable vesting date of such Restricted Stock Units as set forth in
Section 3 (including the date of a Change in Control in accordance with Section
3(b)).

 

7. No Dividend Equivalents. No dividend equivalents shall be paid with respect
to any Restricted Stock Units.

 

8. Withholding. The Company may make such provision as it may deem appropriate
for the withholding of any applicable federal, state or local taxes that it
determines it may be obligated to withhold or pay in connection with the
Restricted Stock Units. Required withholding taxes as determined by the Company
associated with this Award must be paid in cash; provided, however, that the
Committee may permit the Participant to pay such withholding taxes by directing
the Company to withhold from the Award the number of shares of Common Stock
having a Fair Market Value on the date of payment equal to the amount of
required withholding taxes.

 

9. Amendments. This Agreement may be amended by a written agreement executed by
the Company and the Participant; provided, however, that the Committee may
modify the terms of this Agreement without the consent of the Participant in any
manner that is not materially adverse to the Participant.

 

10. Securities Law Restrictions. Payment of this Award shall not be made in
shares of Common Stock unless such issuance is in compliance with the Securities
Act of 1933, as amended (the “Act”), and any other applicable securities law, or
pursuant to an exemption therefrom. If deemed necessary by the Company to comply
with the Act or any applicable laws or regulations relating to the sale of
securities, the Participant at the time of payment and as a condition imposed by
the Company, shall represent, warrant and agree that the shares of Common Stock
subject to the Award are being acquired for investment and not with any present
intention to resell the same and without a view to distribution, and the
Participant shall, upon the request of the Company, execute and deliver to the
Company an agreement to such a fact. The Participant acknowledges that any stock
certificate representing Common Stock acquired under such circumstances will be
issued with a restricted securities legend.

 

3



--------------------------------------------------------------------------------

11. Participant Misconduct; Compensation Recovery.

 

  (a) Notwithstanding anything in the Plan or this Agreement to the contrary,
the Committee shall have the authority to determine that in the event of the
Participant’s violations of his or her employment agreement with the Company or
any of its Subsidiaries, confidentiality or other proprietary agreements) or any
activity of the Participant in competition with the business of the Company or
any Subsidiary, the Award may be canceled, in whole or in part, whether or not
vested. The determination of whether the Participant has engaged in a serious
breach of his or her employment agreement with the Company or any of its
Subsidiaries, confidentiality or other proprietary agreements or any activity in
competition with the business of the Company or any Subsidiary shall be
determined by the Committee in good faith and in its sole discretion.

 

  (b) The Award made pursuant to this Agreement is subject to recovery pursuant
to the Company’s compensation recovery or clawback policy. To the extent
required by applicable laws, rules, regulations or securities exchange listing
requirements and the Company’s compensation recovery or clawback policy, the
Company shall have the right, and shall take all actions necessary, to recover
cash or shares of Common Stock paid to the Participant pursuant to this Award.

 

12. Notices. All notices or other communications relating to the Plan and this
Agreement as it relates to the Participant shall be in electronic or written
form. If in writing, such notices shall be deemed to have been made (a) if
personally delivered in return for a receipt, (b) if mailed, by regular U.S.
mail, postage prepaid, by the Company to the Participant at his last known
address evidenced on the payroll records of the Company or (c) if provided
electronically, provided to Participant at his e-mail address specified in the
Company’s records or as other specified pursuant to and in accordance with the
Committee’s applicable administrative procedures.

 

13. Binding Effect and Governing Law. This Agreement shall be (i) binding upon
and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns except as may be limited by the Plan and (ii) governed
and construed under the laws of the State of Delaware.

 

14. Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.

 

15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument.

 

16.

Code Section 409A. This Agreement and the Restricted Stock Units granted
hereunder are intended to be exempt from Code Section 409A as short-term
deferrals and the Agreement and the Restricted Stock Units shall be
administered, interpreted, and

 

4



--------------------------------------------------------------------------------

  construed in a manner consistent with such exemption. Should any provision of
the Plan, the Agreement or any Award hereunder be found not to be exempt from,
or otherwise comply with, the provisions of Code Section 409A, such provision
shall be modified and given effect (retroactively if necessary), in the sole
discretion of the Committee, and without the consent of the Participant, in such
manner as the Committee determines to be necessary or appropriate to effectuate
an exemption from, or comply with, Code Section 409A. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Plan comply with Code Section 409A and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Code Section 409A. If any mandatory term required for
Restricted Stock Units to avoid tax penalties under Code Section 409A is not
otherwise explicitly provided under this document or other applicable documents,
such term is hereby incorporated by reference and fully applicable as though set
forth at length herein. Each vesting tranche of Restricted Stock Units shall be
deemed a separate payment for purposes of Code Section 409A.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered
effective as the Grant Date. By signing below, the Participant signifies his or
her acceptance of the terms of this Award.

 

SEVENTY SEVEN ENERGY INC.:

By:  

 

Name:   Title:  

PARTICIPANT:

 

Name:  